EXHIBIT 10.1

AMENDMENT C

 

THIS AMENDMENT C (this “Amendment”) is made as of this 11th day of October,
2017, by and between NORTH RIVER EVERETT AVE, LLC, a Delaware limited liability
company with a mailing address of and a place of business at 224 12th Avenue,
New York, New York 10001 (“Landlord”), and CIVITAS THERAPEUTICS, INC., a
Delaware corporation with a mailing address of and a place of business at 384
Powder Mill Road, Concord, Massachusetts 01742 (“Tenant”).  Landlord and Tenant
are sometimes hereinafter referred to each as a “Party” and collectively, as the
“Parties.”

 

RECITALS:

 

WHEREAS, Landlord, as successor in interest to H&N Associates, LLC (“H&N”), and
Tenant, as successor in interest to Advanced Inhalation Research, Inc. (“AIR”)
and Alkermes, Inc. (“Alkermes”), are parties to that certain Lease between H&N
and AIR dated December 6, 2000, as amended by (i) Side Letter between H&N and
AIR dated December 6, 2000; (ii) Amendment A between H&N and AIR dated August
22, 2002; (iii) Side Letter from H&N to AIR dated January 13, 2004; (iv)
Amendment B between H&N and AIR dated December 4, 2006; (v) Side Letter from H&N
to Alkermes dated August 1, 2007; (vi) Side Letter from H&N to Alkermes dated
December 19, 2007; (vii) Side Letter from H&N to Alkermes dated January 26,
2011; (viii) Side Letter from H&N to Alkermes dated April 13, 2011, (ix) letter
of extension from Alkermes to H&N dated March 27, 2015; (x) Assignment and
Amendment of Lease among H&N, Alkermes, and Tenant dated November 30, 2015; and
(xi) Assignment and Assumption of Lease between 190 Everett Ave Nominee Trust
and Landlord made as of February 28, 2017 (as amended, the “Lease”); and

 

WHEREAS, the Parties wish to further amend the Lease on the terms and conditions
set forth herein.

AGREEMENT:

 

NOW THEREFORE, in consideration of the mutual promises and consideration set
forth herein, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree and acknowledge as follows:

 

1.Recitals.  The above set forth recitals are incorporated by reference and made
a part hereof.

 

2.Definitions.  Capitalized terms not defined herein shall have the same meaning
given them in the Lease.

 

3.Amendment.  The Parties wish to further amend the Lease by adding the premises
located at 115 Carter Street, Chelsea, Massachusetts (the “Expansion Space”) on
the terms and conditions set forth in Schedule I attached hereto and made a part
hereof.  Except as set forth in Article 1.1(k) of Schedule I, the Expansion
Space shall not be subject to any terms or conditions of the Lease other than
those expressly set forth in said Schedule I.

 

1

12292983.11

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment C to be executed
as of the date first above-written.

 

 

 

WITNESS:LANDLORD:

NORTH RIVER EVERETT AVE, LLC

 

 

 

[WITNESS]By:/s/ Christopher H. Pachios

 

Print Name:Christopher H. Pachios

 

Its:Vice President

Duly authorized

 

 

WITNESS:TENANT:

CIVITAS THERAPEUTICS, INC.

 

 

 

[WITNESS]By:/s/ Ron Cohen

 

Print Name:Ron Cohen, M.D.

 

Its:Authorized Representative

Duly authorized

 

 

 

WITNESS:SEEN AND AGREED TO BY GUARANTOR:

ACORDA THERAPEUTICS, INC.

 

 

 

[WITNESS]By:/s/ Ron Cohen

 

Print Name:Ron Cohen, M.D.

 

Its:President and C.E.O.

Duly authorized

2

12292983.11

--------------------------------------------------------------------------------

 

Schedule I to Amendment C

 

ARTICLE I

Reference Data and Exhibits

1.1DATA

 

(a)

Landlord:  North River Everett Ave, LLC, a Delaware limited liability company

 

(b)Tenant:  Civitas Therapeutics, Inc., a Delaware corporation

 

(c)Expansion Space:  The Land (defined below) together with the free-standing
building thereon commonly known as 115 Carter Street, Chelsea, Massachusetts
02150.

 

(d)Term:  Beginning on the Commencement Date (defined below) and coterminous
with Tenant’s existing Lease at 190 Everett Avenue, Chelsea, Massachusetts,
expiring on December 31, 2025, subject to any extension rights in the Lease (the
“Term”).

 

 

(e)Commencement Date:  October 15, 2017

 

 

(f)Rent:  $375,000.00 NNN annually for each year of the Lease with respect to
the Expansion Space, payable in monthly installments in advance on the 15th day
of each month (i.e., $31,250.00 plus NNN Charges [defined below]), as shown on
the “Rent Table” below.  Beginning on October 15, 2018, and on every October
15th thereafter during the initial Term, Rent shall increase by three percent
(3%), as shown on the Rent Table below.  Rent for any fraction of a month at the
commencement or termination of the Term shall be prorated accordingly.

 

Rent Table:

 

10/15/17-10/14/18:  $375,000.00 (payable in 12 installments)

10/15/18-10/14/19:  $386,250.00 (payable in 12 installments)

10/15/19-10/14/20:  $397,837.50 (payable in 12 installments)

10/15/20-10/14/21:  $409,772.63 (payable in 12 installments)

10/15/21-10/14/22:  $422,065.81 (payable in 12 installments)

10/15/22-10/14/23:  $434,727.78 (payable in 12 installments)

10/15/23-10/14/24:  $447,769.61 (payable in 12 installments)

10/15/24-10/14/25:  $461,202.70 (payable in 12 installments)

10/15/25-12/31/25:  $98,966.41 (payable in 2.5 installments)

 

(g)Use of Expansion Space:  Parking and storage relating to the premises at 190
Everett Avenue, as allowed under the Chelsea zoning ordinance.

 

(h)Tenant's Insurance:  Public liability insurance:  Two Million Dollars
($2,000,000).  Casualty Insurance:  One Million Dollars ($1,000,000).  Landlord
and Landlord’s lender(s) shall be named additional insureds on all policies and
certificates shall be provided on or before

1

12292983.11

--------------------------------------------------------------------------------

 

October 15 of each year during the Term, and as may be requested by Landlord and
Landlord’s lender(s).  All policies shall only be cancellable with ten (10)
days’ notice to Landlord.

 

(i)

Address for Notices, Landlord:North River Everett Ave, LLC

224 12th Avenue

New York, New York 10001-1005

 

(j)Address for Notices, Tenant:Civitas Therapeutics, Inc.

c/o Acorda Therapeutics, Inc.

420 Saw Mill River Road

Ardsley, New York 10502

Attn: General Counsel

 

(k) Sections of Lease Applicable to Expansion Space:  Section 3(D), Section
4(B), Section 6(6), Section 6(15), Article VII, Article IX, and Sections
10(D)(E)(G)(H)(I)(J) and (O) of the Lease shall be applicable to the Expansion
Space during the Term.  Any section of the Lease not expressly set forth in this
clause (k) shall have no force and effect with respect to the Expansion Space.

 

 

1.2EFFECT OF REFERENCE TO DATA

 

Each reference in this Schedule to any of the terms contained in Section 1.1
shall be construed to incorporate the data stated thereunder.

 

1.3EXHIBITS

 

The exhibits listed in this Section and attached to this Schedule are
incorporated by reference and are a part of this Schedule.  Each Party agrees to
perform all obligations stated therein to be performed by such Party.

 

EXHIBIT A.Site Plan.

 

ARTICLE II

Expansion Space

 

2.1EXPANSION SPACE

 

Landlord hereby leases to the Tenant, "as is" and subject to and with the
benefit of the terms, covenants, conditions and provisions of this Schedule, the
premises described in Section 1.1 as the "Expansion Space" and shown on Exhibit
A, situated within the Land delineated on Exhibit A, together with the
appurtenances specifically granted in this Schedule.

 

2.2LAND

 

The term "Land", wherever used in this Schedule shall be deemed to mean the lot
commonly known as 115 Carter Street, Chelsea, Massachusetts 02150, including any
and all

2

12292983.11

--------------------------------------------------------------------------------

 

structures, common facilities, and the like, built thereon, as shown on Exhibit
A, as the same may from time to time be reduced by eminent domain takings or
dedications to public authorities.  

 

ARTICLE III

Term

 

3.1TERM OF SCHEDULE; EXTENSION RIGHTS

 

(a)The Term of the Lease with respect to the Expansion Space shall be
coterminous with the Lease of 190 Everett Avenue, Chelsea, which shall expire on
December 31, 2025 (subject to any extension rights in the Lease).

 

(b)The Term may be extended or renewed as provided for in the Lease; provided,
however, that the monthly Rent applicable to the Expansion Space at the
commencement of the first Lease extension or renewal term shall be the same as
the monthly Rent applicable to the Expansion Space as of December 31, 2025 (as
set forth in the Rent Table in Section 1.1(f) herein).  The Rent applicable to
the Expansion Space for any extension or renewal term shall increase 3% above
the then-immediately prior twelve-month period on every October 15th, with the
first such rent escalation to occur on October 15, 2026.

 

ARTICLE IV

 

[intentionally omitted]

 

ARTICLE V

Rent

 

5.1

RENT

 

(a)Tenant shall pay Landlord, without setoff or deduction, the Rent set forth in
Section 1.1(f) of this Schedule.

 

(b)“Rent” shall also include all of Landlord’s costs, fees, charges and
expenses, if any, reasonably incurred in connection with the operation, external
cleaning, external maintenance, repair and upkeep of the Expansion Space.  Such
expenses (collectively, the “NNN Charges”), shall be paid by Tenant to Landlord
within thirty (30) days after receipt of invoice therefor (together with
reasonably detailed backup documentation evidencing the charge).

 

ARTICLE VI

Real Estate Taxes

 

6.1PAYMENT OF REAL ESTATE TAXES

 

The Tenant shall pay to the Landlord as additional rent, an amount equal to the
ad valorem real estate taxes (the “Real Estate Taxes”) from time to time payable
during or with

3

12292983.11

--------------------------------------------------------------------------------

 

respect to, any tax period which includes any part of the Term.  The Landlord
shall estimate the Tenant's annual share of Real Estate Taxes and one-twelfth
(1/12th) of the amount estimated shall be paid together with each rent
payment.  Within fifteen (15) days after the Landlord furnishes the Tenant a
copy of a bill for Real Estate Taxes for a tax period the Landlord and the
Tenant shall make an adjustment, with payment to or repayment by Landlord so
that the Landlord receives the entire amount of the Real Estate Taxes and no
more.  If, at the beginning or end of the Term, the Lease with respect to the
Expansion Space is in effect for less than a full tax period, the Real Estate
Taxes for that tax period shall be prorated based on the number of days the
Lease shall be in effect with respect to the Expansion Space during such tax
period.  If a partial tax period occurs at the end of the Term the adjustment
referred to above shall occur at the end of the Term or, if necessary, as soon
thereafter as accurate information as to the Real Estate Taxes for the tax
period is known.  Notwithstanding anything herein to the contrary, Tenant may
elect to pay the Real Estate Taxes directly to the appropriate taxing authority.

 

ARTICLE VII

Common Areas

 

7.1USE

 

Landlord agrees that Tenant may during the Term hereof have the exclusive right
to use the common areas and facilities contained within the Land for the
accommodation of Tenant, its officers, directors, agents, employees,
contractors, vendors, customers, and other invitees.  Landlord has no right to
access the Expansion Space other than as expressly set forth in the Schedule and
as may be reasonably necessary to inspect the Expansion Space from time to time
and, after April 15, 2025, show the Expansion Space in connection with the
leasing or sale of the Expansion Space.

 

7.2MAINTENANCE

 

Tenant shall operate, manage, equip, police, light, repair and maintain
(collectively, “Maintenance” or “Maintain”) the Expansion Space and the common
areas for their intended purposes in such manner as the Tenant shall in its sole
discretion determine up to an annual cost of Twenty Thousand Dollars
($20,000.00) per year (the “Cap”).  For the purposes of this Section 7.2, the
term “annual” shall mean one (1) year commencing on October 15 and ending on the
following October 14.  In the event that Tenant’s engineer reasonably determines
that such amounts are insufficient to Maintain the Expansion Space, then either
Landlord may, but need not, elect to perform or reimburse Tenant for costs
exceeding the Cap, or in the event Landlord elects not to so Maintain, Tenant
may either (i) perform such Maintenance without reimbursement from Landlord for
costs exceeding the Cap, or (ii) demolish the building located on the Expansion
Space and replace it with a paved parking surface all at Tenant’s sole cost.  In
connection with any work on the Expansion Space, Tenant shall be permitted to
select contractors of its choosing that are reasonably acceptable to Landlord.

 

7.3PAYMENT OF OPERATING EXPENSES

 

4

12292983.11

--------------------------------------------------------------------------------

 

Tenant shall pay all expenses associated with operating, repairing and
maintaining the Expansion Space, subject to Section 7.2 hereof.

ARTICLE VIII

Utilities

 

8.1PAYMENT OF UTILITIES

 

From and after the Commencement Date, Tenant shall pay all utility charges,
fees, costs and expenses of any kind whatsoever serving the Expansion Space,
including, but not limited to, gas, water, electricity and the like, and shall
pay for all heating and air-conditioning serving the Expansion Space.

 

ARTICLE IX

Tenant's Additional Covenants

 

9.1AFFIRMATIVE COVENANTS

 

The Tenant covenants at all times during the Term and such further time as the
Tenant occupies the Expansion Space or any part thereof:

 

(a)To perform promptly all of the obligations of the Tenant set forth in this
Schedule; and to pay when due items of rent and all charges, rates and other
sums which by the terms of this Schedule are to be paid by the Tenant.

 

(b)To store all trash and refuse if any within the Expansion Space and to attend
to the daily disposal thereof; to keep all drains inside the Expansion Space
clean.

 

(c)To keep and maintain the sidewalks and ramps adjacent to the Expansion Space
and any receiving doors and platforms used by the Tenant free and clear of snow,
ice and refuse if required by law or by the terms of any sublease of a portion
of the Expansion Space.

 

(d)To pay promptly when due the entire cost of any work to the Expansion Space
undertaken by the Tenant so that the Expansion Space shall at all times be free
of liens for labor and materials; promptly to clear the record of any notice of
any such lien; to procure all necessary permits before undertaking such work;
and to save the Landlord harmless and indemnified from all injury, loss, claims
or damage to any person or property occasioned by or growing out of such work.

 

(e)At the termination of the Lease with respect to the Expansion Space, to
remove such of the Tenant's goods and effects as are not permanently affixed to
the Expansion Space (although Tenant need not remove any of the alterations and
additions made by the Tenant); and peaceably to yield up the Expansion Space in
the condition the same were in on the Commencement Date, reasonable wear and
tear and casualty excepted, and subject to Tenant’s rights as set forth in
Section 10.1 herein.

 

5

12292983.11

--------------------------------------------------------------------------------

 

(f)To remain fully obligated under this Schedule notwithstanding any assignment
or sublease or any indulgence granted by the Landlord to the Tenant or to any
assignee or sublessee.

 

(g)To comply with all laws, statutes and ordinances, and the rules and
regulations thereunder, applicable to the Expansion Space; provided, however,
that Tenant’s obligations under this clause (g) shall be governed in accordance
with Section 7.2 hereof.  For the avoidance of ambiguity, with respect to
Hazardous Substances, Section 14.11 shall govern and this clause (g) shall be of
no force and effect.

 

9.2NEGATIVE COVENANTS

 

The Tenant covenants at all times during the term of the Lease with respect to
the Expansion Space and such further time as the Tenant occupies the Expansion
Space or any part thereof:

 

(a)Not to make any use of the Expansion Space other than the permitted use set
forth in Section 1.1.

 

(b)Not to injure, overload, deface or otherwise harm the Expansion Space; nor
commit any nuisance; nor permit the emission of any objectionable noise or odor;
nor burn any trash or refuse within the Land; nor make any use of the Expansion
Space which is improper or contrary to any law or ordinance.

 

ARTICLE X

 

[intentionally omitted]

 

ARTICLE XI

Damage and Eminent Domain

 

11.1OTHER CASUALTY

 

In case the Expansion Space or any part thereof are damaged or destroyed by
fire, or other casualty, this Schedule shall remain in full force and effect,
and the Tenant may, in its sole discretion, choose to (1) leave the building in
its then-“as is” condition (unless ordered to be demolished by the action of any
public authority in consequence of a fire or other casualty), (2) restore the
building, (3) restore the building only as needed for safety, or (4) demolish
the building and replace it with a paved parking surface pursuant to Article
7.2.  

 

11.2EMINENT DOMAIN

 

The Landlord reserves and excepts all rights to damages to the Expansion Space
and the leasehold hereby created now accrued or hereafter accruing (not
including damages to the Tenant's stock in trade, or for interference with the
Tenant's business and damages to fixtures which the Tenant is entitled to remove
upon termination of this Schedule) by reason of any

6

12292983.11

--------------------------------------------------------------------------------

 

exercise of the right of eminent domain, or by reason of anything lawfully done
in pursuance of any public or other authority; and by way of confirmation the
Tenant grants to the Landlord all the Tenant's rights to such damages so
reserved and excepted.  The Tenant covenants to execute and deliver such further
instruments of assignment thereof as the Landlord may from time to time
request.  If the entire Expansion Space are taken by eminent domain, this
Schedule shall terminate when the Tenant is required to vacate the Expansion
Space.  If a material taking impairs Tenant’s use of the Expansion Space, the
rent shall be equitably adjusted.

 

ARTICLE XII

 

[intentionally omitted]

 

ARTICLE XIII

 

[intentionally omitted]

 

ARTICLE XIV

Miscellaneous Provisions

 

14.1PAYMENT ON ACCOUNT

 

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than a payment on
account.  The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.

 

 

14.2COVENANT OF QUIET ENJOYMENT

 

Tenant, subject to the terms and provisions of this Schedule, on payment of the
rent and observing, keeping and performing all of the terms and provisions of
this Schedule on its part to be observed, kept and performed, shall lawfully,
peaceably and quietly have, hold, occupy and enjoy the Expansion Space during
the term hereof without hindrance or ejection by any persons lawfully claiming
under Landlord; but it is understood and agreed that this covenant and any and
all other covenants of Landlord contained in this Schedule shall be binding upon
the Landlord and Landlord's successors only with respect to breaches occurring
during Landlord's and Landlord's successors' respective ownership of Landlord's
interest hereunder.

 

14.3[intentionally omitted]

 

 

14.4 WAIVERS

 

7

12292983.11

--------------------------------------------------------------------------------

 

Failure of either party to complain of any act or omission on the part of the
other party, no matter how long the same may continue, shall not be deemed to be
a waiver by said party of any of its rights hereunder.  No waiver by either
party at any time, express or implied, of any breach of any provisions of this
Schedule shall be deemed a waiver of a breach of any other provision of this
Schedule or a consent to any subsequent breach of the same or any other
provision.  If any action by either party shall require the consent or approval
of the other party, the other party's consent to or approval of such action on
any one occasion shall not be deemed a consent to or approval of said action on
any subsequent occasion or a consent to or approval of any other action on the
same or any subsequent occasion.  Any and all rights and remedies which either
party may have under this Schedule or by operation of law, either at law or in
equity, upon any breach, shall be distinct, separate and, cumulative and shall
not be deemed inconsistent with each other; and no one of them, whether
exercised by said party or not, shall be deemed to be in exclusion of any other;
and any two or more or all of such rights and remedies may be exercised at the
same time.  Without limiting the generality of the foregoing, if any
restrictions contained in this Schedule for the benefit of either party shall be
violated, said party, without waiving any claim for breach of agreement against
the other party, may bring such proceedings as it may deem necessary, either at
law or in equity, in its own name or in the name of the other party, against the
person violating said restriction.

 

14.5[intentionally omitted]

 

14.6COSTS

 

Whenever in this Schedule provision is made for the doing of any act by any
person, such act shall be done by such person at its own cost and expense unless
a contrary intent is expressed.

 

14.7SCHEDULE NOT TO BE RECORDED

 

Each of Landlord and Tenant agrees that it will not record this Schedule with
any Registry of Deeds or at any Registry District of the Land Court, but
Landlord agrees to execute and deliver to Tenant at Tenant’s request a notice of
Schedule in statutory form, which Tenant may record in its discretion.

 

14.8INTENDED USE

 

Tenant intends to use the Expansion Space primarily but not exclusively for
overflow parking for its employees in a building adjacent to the Expansion
Space.  Landlord agrees that Tenant may, at Tenant’s discretion, elect to
terminate the Lease with respect to the Expansion Space upon notice to Landlord
if Tenant’s intended use is not permitted, or becomes prohibited, by statute,
regulation, or ordinance of any governmental authority.

 

14.9APPLICABLE LAW AND CONSTRUCTION

 

This Schedule shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts and, if any provisions of this Schedule is to
any extent invalid,

8

12292983.11

--------------------------------------------------------------------------------

 

the remainder of this Schedule, and the application of such provisions in other
circumstances, shall not be affected thereby.  There are no other oral or
written agreements between the Landlord and the Tenant affecting this
Schedule.  This Schedule may be amended only by instruments in writing executed
by the Landlord and the Tenant.  The Landlord shall not be deemed, in any way or
for any purpose, to have become, by the execution of this Schedule or any action
taken hereunder, a partner of the Tenant in its business or otherwise or a joint
venturer or a member of any joint enterprise with the Tenant.  The titles of the
several Articles and Sections contained herein are for convenience only and
shall not be considered in construing this Schedule.  Unless repugnant to the
context, the words "Landlord" and "Tenant" appearing in this Schedule shall be
construed to mean those named above and their respective heirs, executors,
administrators, successors and assigns, and those claiming through or under them
respectively.  Whenever the singular is used and when required by the context it
shall include the plural, and the neuter gender shall include the masculine and
feminine.

 

14.10WAIVER OF SUBROGATION

 

Insofar as and to the extent that the following provision may be effective
without invalidating or making it impossible to secure insurance coverage
obtainable from responsible insurance companies doing business in the
Commonwealth of Massachusetts (even though extra premium may result therefrom),
the Landlord and the Tenant mutually agree that with respect to any loss which
is covered by insurance then being carried by them respectively, the one
carrying such insurance and suffering said loss releases the other of and from
any and all claims with respect to such loss to the extent that payment has been
received from the insurer; and each further mutually agrees that their
respective insurance companies shall have no right of subrogation against the
other on account thereof.  If an extra premium is required to be paid by either
party as a result of this provision, the other party shall reimburse the party
paying such premium the amount of such extra premium.  If, at the written
request of one party, this release and nonsubrogation provision is waived, then
the obligation of reimbursement shall cease for such period of time as such
waiver is effective, and nothing contained in this Section shall be deemed to
modify or otherwise affect releases elsewhere herein contained of either party
from liability for claims.

 

14.11RESPONSIBILITY REGARDING HAZARDOUS SUBSTANCES

 

(a)Hazardous Substance.

  The term "Hazardous Substance," as used in this Schedule, shall include,
without limitation, flammables, explosives, radioactive materials, asbestos,
polychlorinated biphenyls (PCBs), chemicals known to cause cancer or
reproductive toxicity, pollutants, contaminants, hazardous wastes, toxic
substances or related materials, petroleum and petroleum products, and
substances declared to be hazardous or toxic under any law or regulation now or
hereafter enacted or promulgated by any governmental authority.

 

(b)Tenant’s Restriction.

  Tenant shall not, during the term of the Lease with respect to the Expansion
Space, cause or permit to occur the use, generation, release, manufacture,
refining, production, processing, storage, or disposal of any Hazardous
Substance on, under, or about the Expansion Space, or the transportation to or
from the Expansion Space of any

9

12292983.11

--------------------------------------------------------------------------------

 

Hazardous Substance, except as allowed by law and in the normal course of
Tenant’s use and enjoyment of the Expansion Space.

 

 

 

(c)Indemnification.

 

(i)Tenant shall indemnify, defend, and hold harmless Landlord, the manager of
the property, and their respective officers, directors, beneficiaries,
shareholders, partners, agents, and employees from all fines, suits, procedures,
claims, and actions of every kind, and all costs associated therewith (including
attorneys’ fees and consultants’ fees) arising out of or in any way connected
with any deposit, spill, discharge, or other release of any Hazardous Substance
that arises at any time from Tenant’s use or occupancy of the Expansion
Space.                                                                    

 

(ii)Landlord shall indemnify, defend, and hold harmless Tenant, its affiliates,
the manager of the property, and their respective officers, directors,
beneficiaries, shareholders, partners, agents, and employees from all fines,
suits, procedures, claims, and actions of every kind, and all costs associated
therewith (including attorneys’ fees and consultants’ fees) arising out of or in
any way connected with any deposit, spill, discharge, or other release of any
Hazardous Substance at or from the Expansion Space that (a) occurred prior to
the Commencement Date or (b) is caused by Landlord after the Commencement Date.

 

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK.]

 

10

12292983.11

--------------------------------------------------------------------------------

 

Exhibit A to Schedule I

 

Site Plan

 

(See attached)




12292983.11

--------------------------------------------------------------------------------

 

[g20171107221016375755.jpg]

12292983.11